Citation Nr: 0739302	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than September 9, 
1996, for the award of service connection for chronic 
schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from September 1979 to March 
1981.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded service connection for chronic schizophrenia 
and assigned it a 100 percent disability evaluation effective 
from September 9, 1996.  

On January 5, 2006, the Board issued a decision which denied 
entitlement to an earlier effective for the award of service 
connection.  The veteran and his representative timely 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (CAVC).  A Joint Motion for Remand was filed 
on June 7, 2007, which requested that the Board's January 
2006 decision be vacated and returned to the Board for the 
provision of additional reasons or bases for its previous 
denial.  On June 14, 2007, the CAVC issued an Order that 
vacated the January 2006 Board decision and returned the case 
to the Board for further consideration.  Copies of the Joint 
Motion and the CAVC's Order have been associated with the 
claims folder.



FINDINGS OF FACT

1.  On September 9, 1996, the veteran filed a VA Form 21-526 
(Veteran's Application for Compensation and/or Pension), on 
which he claimed service connected disability benefits for 
chronic schizophrenia.

2.  In March 1997, the Board denied the veteran's claim for 
service connection for schizophrenia; subsequently, after an 
April 2002 remand of the case by the CAVC, the Board issued a 
decision in September 2002 which awarded service connection 
for schizophrenia.

3.  The RO issued a rating decision in January 2003 which 
effectuated the Board's September 2002 decision granting 
service connection; that action assigned a 100 percent 
disability rating for chronic schizophrenia, effective from 
September 9, 1996, the date of receipt of the veteran's VA 
Form 21-526.

4.  There is no evidence that the veteran had communicated to 
VA an intention to file a claim for service connection for 
chronic schizophrenia prior to the date of his claim on 
September 9, 1996.


CONCLUSION OF LAW

The criteria for the award of an effective date earlier than 
September 9, 1996, for the grant of service connection for 
chronic schizophrenia have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that the RO has not notified the 
veteran of all the specific provisions of the VCAA or 
performed additional development regarding the effective date 
issue.  However, the essential facts of the case are not in 
dispute.  The matter to be resolved is legal in nature, and 
its outcome is determined by the interpretation and 
application of the law and regulations, rather than by 
consideration of conflicting or disputed evidence.  Given the 
nature of the issue, procurement of additional evidence would 
not strengthen the veteran's claim.  The CAVC has held that 
the VCAA does not affect matters on appeal when the question 
is limited to statutory limitation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2002); see also Livesay v. Principi, 15 
Vet. App. 265 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).  Consequently, 
the Board finds that the VCAA is not applicable to the 
instant matter decided in this case (i.e., earlier effective 
date), and no further action to comply with its provisions is 
required.  

It is important to note that the veteran has been notified of 
the reasons for the denial of his claim, and has been 
afforded the opportunity to present evidence and argument 
with respect to the claim, and he has been represented by 
counsel since at least 2001.  Neither the veteran nor his 
attorney has suggested in any way that there is any prejudice 
due to a lack of proper VA notice or assistance, and they 
have demonstrated actual knowledge of the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim). 

In view of the foregoing, the Board finds that the actions 
taken are sufficient to satisfy any duties to notify and 
assist the veteran.  As it is the law, and not the facts, 
that are dispositive of this appeal, the duties to notify and 
assist imposed by the VCAA are not applicable in the present 
matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Applicable laws and regulations

Generally, the effective date for the grant of service 
connection for claimed residuals of a disease or injury is 
the day following separation from active duty or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  The effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).

VA's claims process recognizes both formal and informal 
claims.  A formal claim is one that has been filed in the 
form prescribed by the Secretary (e.g., the veteran's VA Form 
21-526).  38 U.S.C.A. § 5101; 38 C.F.R. § 3.151.  In 
addition, any communication or action, indicating an intent 
to apply for one or more benefits, under the laws 
administered by VA, from a claimant may be considered an 
informal claim.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the formal 
claim.  When a claim has been filed which meets the 
requirement of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

38 C.F.R. § 3.157 notes the general rule that the effective 
date of compensation benefits will be the date of receipt of 
the claim or the date when entitlement arose, whichever is 
later.  However, this regulation also notes that the receipt 
of clinical reports of examination or hospitalization may 
serve as informal claims "for increase or to reopen" where 
the claim is for an already service-connected condition.  The 
date of receipt of such clinical evidence may serve to form 
the basis for an earlier effective date for the subsequent 
award of VA benefits of such benefits derive from (1) a claim 
for increased evaluation or (2) an application to reopen a 
claim for compensation denied because the service-connected 
disability was not of compensable degree.  Since the 
veteran's appeal in this case flows from his original claim 
for service connection for schizophrenia, the provisions of 
38 C.F.R. § 3.157 are not for application.  

The term "application" is not defined in the statute.  
However, the regulations the terms "claim" and 
"application" are considered to equivalent and are broadly 
defined to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).

The Court in Rodriguez, supra, stated that, for purposes of 
establishing the requirements and procedures for seeking 
veteran's benefits, whether "formal" or "informal" must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) define a "claim," informal and formal, 
as a "communication in writing."  The Court further noted 
that, when 38 C.F.R. § 3.155(a) refers to an "an informal 
claim," it necessarily incorporates the definition of that 
term in 38 C.F.R. § 3.1(p) as a "communication in writing."  
Furthermore, 38 C.F.R. § 3.155 does not set any form that an 
informal claim must take.  All that is required is that the 
communication "indicat[e] an intent to apply for one or more 
benefits under the law administered by the Department," and 
"identify the benefits sought."

The provisions of 38 C.F.R. § 3.155(b) state that a 
communication received from a service organization, an 
attorney, or an agent may not be accepted as an informal 
claim if a power of attorney was not executed at the time the 
communication was written.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The Board has already conceded that the veteran's service 
medical records, although not available, showed that he had 
been discharged from service due to disability in March 1981.  
There was also a private medical statement in the claims 
folder which indicated that his schizophrenia was related to 
his period of service.  In the Board's September 2002 
decision, it was found that his schizophrenia had manifested 
to a compensable degree within one year of his separation 
from service, as required under the presumptive service 
connection law, and thus service connection was awarded.  
However, the effective date of the award of service 
connection does not hinge upon whether the disability is 
causally or presumptively related to a veteran's period of 
service.  Rather, the effective date of any award of service 
connection is based upon the date of receipt of the claim.  
As noted above, if a claim is received within one year of 
separation from service, the effective date will be the day 
following separation from active service or the date 
entitlement arose.  If a claim is not received within the 
first post-service year, the effective date is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later, under the law cited above.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The veteran contends that, because the record indicates that 
his service medical records had been transferred to the RO in 
October 1982, that is enough to establish that a claim had 
been filed for service connection at that time.  In this 
regard, the Board notes that the veteran so testified at a 
hearing before a former Veterans Law Judge (VLJ) in August 
1998.  That VLJ pointed out that such transfers were done 
when there has been "a claim of some sort."  See Hearing 
transcript, page 9.  However, the Board cannot find that this 
statement equates with a finding that a claim for service 
connection for schizophrenia had been the basis for the 1982 
transfer of the records.  Moreover, the veteran testified 
that he had not filed a claim at that time because he was too 
ill; he also suggested, when asked, that perhaps the records 
had been transferred because the doctor at the Day Center had 
wanted to review them.  Finally, the veteran specifically 
noted on his September 1996 VA Form 21-526 that the only 
claim he had previously filed had been for educational 
assistance benefits.  Based upon these facts, it cannot be 
found that the transfer of the service medical records to the 
RO in October 1982 establishes that the veteran had filed a 
claim for service connection for schizophrenia at that time.

The veteran has also argued that the March 16, 1981, VA 
treatment note should be taken as an informal claim for 
service connection.  This note stated that "Ref vets asst 
office for VA comp/pension;" it also stated that "[v]et is 
eligible for N.P. TX on O.P. basis until determination is 
made on claims per eligibility section."  As noted above, 
the receipt of one or more clinical reports of examination or 
hospitalization may serve as an informal claim "for increase 
or to reopen" where the claim is for an already service-
connected condition.  See 38 C.F.R. § 3.157.  Because the 
veteran's case herein arose from his original claim for 
service connection for schizophrenia, the provisions of 
38 C.F.R. § 3.157 are not for application.  However, the 
Board notes, in passing, that the identified treatment record 
did not indicate an intention on the veteran's part to file a 
claim for service connection.  To the contrary, he has 
specifically stated, at his August 1998 Board hearing, and on 
his September 1996 claim form, that he had filed no such 
claim.  The evidence of record contains no indication that 
the veteran had followed through with the physician's 
referral to Veterans' Assistance, or that he had filed a 
claim for service connection for schizophrenia.  

Therefore, we conclude from a review of the record that the 
veteran had not submitted any written communication before 
September 9, 1996, which reflected either that he believed he 
was entitled to service connection for schizophrenia or that 
he had any intention to file a claim for such benefits.  
While it is true that the veteran had sought treatment for 
his schizophrenia from VA shortly after his release from 
service, there is no suggestion in the record that he 
actually filed any claim for this disorder prior to September 
9, 1996.  In fact, the assertion that a claim was filed 
before 1996 is refuted by the veteran's own statements at his 
hearing and on the September 1996 VA Form 21-526 (where he 
noted that the only prior claim had been for educational 
assistance).  

Therefore, after a thorough review of the evidence of record, 
the Board finds that there is no legal basis upon which to 
award an effective date prior to September 9, 1996 for the 
award of service connection for schizophrenia.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994) (when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to an effective date earlier than September 9, 
1996, for the award of service connection for chronic 
schizophrenia is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


